UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.00-13803 Function(x) Inc. (Exact name of Registrant as specified in its charter) Delaware 33-0637631 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 902 Broadway, 11th Floor, New York, NY10010 (Address of Principal Executive Offices and Zip Code) Registrant’s Telephone Number, Including Area Code: (212)231-0092 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No þ As of May 15, 2012, there were150,507,971 shares of the registrant’s common stock outstanding. TABLE OF CONTENTS PARTI.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and June 30, 2011 3 Consolidated Statements of Operations for the Nine Months Ended March 31, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 5 Consolidated Statements of Changes in Stockholders’ Equity (Deficit) for the Nine Months Ended March 31, 2012 (Unaudited) 6 Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2012 and 2011 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PARTII.OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1.A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 2 Function(x) Inc. CONSOLIDATED BALANCE SHEETS (Amounts in Thousands, Except Share Data) March 31, June 30, 2012 Assets: (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses 46 Other receivables 29 Total current assets Restricted cash Interest in corporate jet, net Capitalized software costs Property & equipment, net 79 Intellectual property, net Goodwill Other assets 40 Total assets $ $ Liabilities and stockholders’ equity: Current liabilities: Accounts payable and accrued expenses $ $ Reward points payable Other current liabilities Deferred revenue Current portion of loan payable 38 49 Total current liabilities Loan payable, less current portion Other long-term liabilities Total liabilities $ $ Commitments and contingencies Stockholders' equity: Preferred stock, $0.001 par value, authorized 1,000,000 shares, no shares issued and outstanding Common stock, $0.001 par value, authorized 300,000,000 shares, issued and outstanding 149,417,062 shares as of March 31, 2012 and authorized 300,000,000 shares, issued and outstanding 134,941,797 shares as of June 30, 2011 Additional paid-in capital Accumulated deficit ) ) Function(x) Inc. stockholders’ equity Noncontrolling interest ) Total Equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements (Unaudited) 3 Function(x) Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, Amounts in Thousands, Except Share and Per Share Data) Nine Months Ended Nine Months Ended March 31, 2012 March 31, 2011 Revenues $ $ Cost of watchpoints and engagement points ) Selling, general and administrative ) ) Operating loss ) ) Other income: Interest income, net 24 Total other income 24 Net loss ) Net loss attributable to non-controlling interest ) Net loss attributable to Function(x) Inc. $ ) $ ) Net loss per common share attributable to Function(x) common stockholders - basic and diluted $ ) ) Weighted average common shares outstanding - basic and diluted See Notes to Consolidated Financial Statements (Unaudited) 4 Function(x) Inc. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, Amounts in Thousands, Except Share and Per Share Data) Three Months Ended Three Months Ended March 31, 2012 March 31, 2011 Revenues $ $ Cost of watchpoints and engagement points ) Selling, general and administrative ) ) Operating loss ) ) Other income: Interest income, net 35 24 Total other income 35 24 Net loss ) ) Net loss attributable to non-controlling interest ) Net loss attributable to Function(x) Inc. $ ) $ ) Net loss per common share attributable to Function(x) common stockholders - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted See Notes to Consolidated Financial Statements (Unaudited) 5 Function(x) Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) (Unaudited, Amounts in Thousands, Except Share and Per Share Data) Function(x) Inc. Stockholders Common Stock Additional Paid-In Capital Accumulated Deficit Stockholders’ Equity Non-Controlling Interest Total Equity Balance June 30, 2011 $ $ $ ) $ $ $ Net loss (76,901 ) (76,901 ) ) (77,116 ) Private placement of common stock and warrants for cash 14 Compensation charge for fair value of common stock and warrants issued in connection with private placement Interest income on notes receivable from shareholders (105 ) (105 ) (105 ) Employee stock options - share based compensation Restricted stock - share based compensation Stock issued for WatchPoints acquisition Stock issued for Loyalize acquisition Capital related to corporate jet Notes receivable from shareholders 3 3 3 Balance March 31, 2012 $ $ $ ) $ $ ) $ See Notes to Consolidated Financial Statements (Unaudited) 6 Function(x) Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, Amounts in Thousands, Except Share Data) Nine Months Ended March 31, 2012 Nine Months Ended March 31, 2011 Operating activities: Net loss $ ) ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Restricted stock - share based compensation Warrants issued for services Employee stock options - share based compensation Common stock and warrants issued in connection with Private Placement-share based compensation Depreciation and Amortization Impairment of TIPPT intangible asset Increase in fair value of Loyalize guarantee Changes in operating assets and liabilities: Accounts receivable ) Other receivables ) ) Prepaid expenses ) ) Other assets ) Deferred revenue Accounts payable and accrued expenses Reward points liability Other liabilities Net cash used in operating activities ) ) Investing activities: Purchase of property and equipment ) ) WatchPoints acquisition ) TIPPT acquisition ) Loyalize acquisition ) Capitalized software costs ) Net cash used in investing activities ) Financing activities: Issuance of common stock and warrants for cash Payments on loan ) Payments on shareholder notes 3 Interest income on notes receivable from shareholders ) Net cash provided by financing activities Net increase in cash Cash at Beginning of Period Cash at End of Period $ Supplemental cash flow information: Non-cash investing and financing activities Stock issued for WatchPoints acquisition $ Stock issued for Loyalize acquisition $ Cash paid during the year for interest $ 28 Capital related to corporate jet $ Loyalize guarantee $ See Notes to Consolidated Financial Statements (Unaudited) 7 . Function(x) Inc. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, Amounts in Thousands, Except Share Data) 1. Basis of Presentation On February 24, 2011, the Company changed its year-end from December 31 to June 30. The financial statements for the three and nine months ended March 31, 2012 and 2011 reflect the results of operations of Function(x) Inc. and its consolidated subsidiaries (collectively, the “Company”), each a Delaware corporation. The financial information in this report for the three and nine months ended March 31, 2012 and 2011 has not been audited, but in the opinion of management all adjustments (which include normal recurring adjustments) necessary for a fair presentation have been made. The operating results for the three and nine months ended March 31, 2012 and 2011 are not necessarily indicative of the results for the full year. The financial statements included herein should be read in conjunction with the financial statements and notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2011. 2. Organization and Background Formation and Former Business The Company was incorporated in Delaware in July 1994 and had no operating business or full-time employees from December 1996 to 2000, when it acquired all of the outstanding Common Stock of Oaktree Systems, Inc. (“Oaktree”).Through Oaktree, the Company provided cost effective marketing solutions to organizations needing sophisticated information management tools.In December 2007, Marketing Data, Inc. acquired an 80% interest in Oaktree for $1 and the Company’s ownership interest in Oaktree was reduced to 20% of Oaktree’s outstanding Common Stock. On October 24, 2010, Oaktree repurchased the Company’s remaining 20% interest in Oaktree for $0.10.As a result, Marketing Data, Inc. owned 100% of the outstanding Common Stock of Oaktree.After the disposition of the Company’s interest in Oaktree and prior to the Recapitalization, the Company was not active and had no operating business.After the disposition of the Oaktree interest, the Company began to explore the redeployment of its existing assets by identifying and merging with or investing in one or more operating businesses.The Board of Directors approved the Recapitalization effecting such change. The Recapitalization As previously disclosed, on February 7, 2011, Function(x) Inc. (formerly Gateway Industries, Inc., the “Company”) entered into the Agreement and Plan of Recapitalization (the “Recapitalization Agreement”) by and among the Company, Sillerman Investment Company LLC, a Delaware limited liability company (“Sillerman”), and EMH Howard LLC, a New York limited liability company (“EMH Howard”). As part of the Recapitalization, the Company effectuated a 1 for 10 reverse split of its issued and outstanding common stock (the “Reverse Split”).The Reverse Split became effective on February 16, 2011.Under the terms of the Reverse Split, each share of common stock, issued and outstanding as of such effective date, was automatically reclassified and changed into one-tenth of one share of common stock, without any action by the stockholder.Fractional shares were rounded up to the nearest whole share.All share and per share amounts have been restated to reflect the Reverse Split. The Company conducts its business under the name Function(x) Inc., with the ticker symbol FNCX.The Company has four wholly-owned subsidiaries, Project Oda, Inc., Viggle Inc., Loyalize, Inc. (formerly known as Fn(x)I Holding Corporation), and Sports Hero, Inc., each a Delaware corporation, and a majority-owned subsidiary, TIPPT Media, Inc., a Delaware corporation, which has its financial information consolidated with Function(x) Inc. The Company’s New Line of Business General Our business is built on a simple concept: Watch TV. Earn Rewards.The business, which operates under the name ‘Viggle’, is a loyalty program that rewards our users for watching television.Users receive points for checking in to and interacting with their favorite TV shows and can then redeem these points for real items such as movie tickets, music and gift cards.We plan to generate revenue through advertising and the sale of merchandise related to the TV shows and other entertainment viewed by users that would appear in users’ mobile devices through the use of the application.We currently do not have any agreements in place with advertisers or vendors whereby the advertisers or vendors issue rewards to our users when the users redeem their points.We have purchased and will continue to purchase gift cards from vendors that we will issue to users upon the redemption of their points.The Company has only generated nominal revenue to date, and there is no guarantee that we will be able to generate sufficient revenue in the future to continue to purchase gift cards from vendors. 8 Going Concern These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company is unlikely to pay dividends or generate significant revenue or earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its stockholders, the ability of the Company to obtain necessary equity or debt financing to continue development of its new business and to generate revenue. Management intends to raise additional funds through equity and/or debt offerings until sustainable revenues are developed. There is no assurance such equity and/or debt offerings will be successful or that development of the new business will be successful. The accompanying financial statements do not include any adjustments that might result from the outcome of these uncertainties. 3. Summary of Significant Accounting Policies Cash and Cash Equivalents and Restricted Cash The Company considers all highly liquid securities purchased with remaining maturities of 90 days or less to be cash equivalents.Cash equivalents are stated at cost which approximates market value and primarily consists of money market funds that are readily convertible into cash.Restricted cash comprises amounts held in deposits that were required as collateral under the lease of office space. Revenue Advertising Revenue:We generate advertising revenue primarily from display and video advertising, which is typically sold on a cost-per-thousand impressions, or CPM basis, and completed engagements on a cost per engagement (CPE) basis.Advertising campaigns typically range from one to 12 months, and advertisers generally pay us based on a minimum of delivered impressions or the satisfaction of other criteria, such as click-throughs. The Company recognizes revenue when: (1)persuasive evidence exists of an arrangement with the customer reflecting the terms and conditions under which products or services will be provided; (2)delivery has occurred or services have been provided; (3)the fee is fixed or determinable; and (4)collection is reasonably assured. For all revenue transactions, the Company considers a signed agreement, a binding insertion order or other similar documentation to be persuasive evidence of an arrangement. Deferred Revenue:Our deferred revenue consists principally of both prepaid but unrecognized revenue and advertising fees received or billed in advance of the delivery or completion of the delivery of services.Deferred revenue is recognized as revenue when the services are provided and all other revenue recognition criteria have been met. Watchpoints and Engagement Points The Company issues points to its users as an incentive to utilize the Viggle app and its features.Users can redeem these points for rewards.The Company records the cost of these points based on the weighted average cost of redemptions during the period.Points earned but not redeemed are classified as a liability. Users earn points for various activities and the Company reports points earned for checking into shows and points earned for engaging in advertiser sponsored content as a separate line in its statement of operations.All other points earned by users are reflected as a marketing expense in selling, general and administrative expense. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of expenses during the reporting period.These estimates include, among others, fair value of financial assets and liabilities, net realizable values on long-lived assets, certain accrued expense accounts, and estimates related to stock-based compensation.Actual results could differ from those estimates. Fair Value of Financial Instruments The carrying amounts reported in the consolidated balance sheets for cash and cash equivalents, receivables, accounts payable, and other current liabilities approximate fair value because of the immediate or short-term maturity of these financial instruments.The Company’s debt approximates fair value as current borrowing rates for the same or similar issues are the same as those that were given to the Company at the issuance of its debt. 9 Property and Equipment Property and equipment (consisting of computers, software, furniture and fixtures, and leasehold improvements) is recorded at historical cost and is depreciated using the straight-line method over their estimated useful lives.The useful life and depreciation method are reviewed periodically to ensure that the depreciation method and period are consistent with the anticipated pattern of future economic benefits.Expenditures for maintenance and repairs are charged to operations as incurred while renewals and betterments are capitalized.Gains and losses on disposals are included in the results of operations.Equipment, software, furniture and fixtures are being depreciated over a useful life of three years, leasehold improvements are depreciated over a useful life of 10 years consistent with the life of the underlying lease. Impairment of Long-Lived Assets The Company applies the provisions of Accounting Standards Codification (“ASC”) Topic 360, “Property, Plant, and Equipment”, which addresses financial accounting and reporting for the impairment or disposal of long-lived assets.ASC 360 requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets’ carrying amounts.In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair value of the long-lived assets.Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair values are reduced for the cost of disposal.Based on its review, the Company believes that as of March 31, 2012, the carrying value of the intellectual propertyfor TIPPT’s contract with the 100 Mile Group is impaired and accordingly the company has taken a charge in the current period for approximately $2,250 related to the asset impairment.The Company, through its acquisition of the assets of WatchPoints, purchased certain intellectual property (trademark applications, patent applications, and domain names).This acquisition has been deemed to be a defensive acquisition and the fair value of the intellectual property acquired of $4,209 is being amortized over the estimated useful life of the Company’s Viggle software of three years on a straight-line basis.Amortization expense of the intellectual property for the three and nine months ended March 31, 2012 was $351 and $701, respectively. The Company, through its acquisition of a 65% common stock interest in TIPPT, acquired identifiable intangible assets valued at $4,628.As of March 31, 2012, $2,378 of warrants payable contingent consideration for the acquisition has been derecognized and is no longer included as part of the fair value of the consideration paid to acquire the asset. As a result of this derecognition and the $2,250 impairment noted above, the carrying value of the TIPPT intangible assets as of March 31, 2012 is $0.(See Note #14, Subsequent Events). The Company, through its acquisition of the assets of Loyalize on December 31, 2011 acquired certain intellectual property (patent application, trade names and domain names) and recorded goodwill.As of March 31, 2012, the fair value of the intangibles is $526 and the goodwill is $3,015. Internal Use Software The Company recorded $1,842 of capitalized software as part of the Loyalize acquisition as of March 31, 2012.The Company records amortization of the software on a straight-line basis over the estimated useful life of the software.As revenue producing activities commenced in the third quarter of 2012, $116 of amortization expense has been recorded for the three months and nine months ended March 31, 2012. The Company records and capitalizes computer software costs and, appropriately, certain costs have been capitalized in the amounts of $2,176 and $317 as of March 31, 2012 and June 30, 2011, respectively, in accordance with ASC 350-40.The Company records amortization of the software on a straight-line basis over the estimated useful life of the software. As revenue producing activities commenced in the third quarter of 2012, $100 of amortization expense has been recorded for the three months and nine months ended March 31, 2012. 10 Marketing Marketing costs are expensed as incurred.Marketing expense for the Company for the three and nine months ended March 31, 2012 was $2,402 and $4,126, respectively, and for the three and nine months ended March 31, 2011 was $0. Income Taxes The Company uses the liability method of accounting for income taxes as set forth in ASC 740, Income Taxes.Under the liability method, deferred taxes are determined based on the temporary differences between the financial statement and tax basis of assets and liabilities using tax rates expected to be in effect during the years in which the basis differences reverse.A valuation allowance is recorded when it is unlikely that the deferred tax assets not be realized.We assess our income tax positions and record tax benefits for all years subject to examination based upon our evaluation of the facts, circumstances and information available at the reporting date.In accordance with ASC 740-10, for those tax positions where there is a greater than 50% likelihood that a tax benefit will be sustained, our policy will be to record the largest amount of tax benefit that is more likely than not to be realized upon ultimate settlement with a taxing authority that has full knowledge of all relevant information.For those income tax positions where there is less than 50% likelihood that a tax benefit will be sustained, no tax benefit will be recognized in the financial statements. Stock-Based Compensation The Company accounts for stock-based compensation in accordance with ASC 718, Compensation – Stock Compensation.Under the fair value recognition provisions of ASC 718, stock-based compensation cost is measured at the grant date based on the fair value of the award and is recognized as expense ratably over the requisite service period.The Company uses the Black-Scholes option pricing model to determine the fair value of stock options and warrants issued.Stock-based awards issued to date are comprised of both restricted stock awards (RSUs) and employee stock options. Recently Issued Accounting Pronouncements In January 2010, the FASB issued ASU No. 2010-06, Improving Disclosures about Fair Value Measurements, which requires additional disclosures about the amounts of and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements.This standard also clarifies existing disclosure requirements related to the level of disaggregation of fair value measurements for each class of assets and liabilities and disclosures about inputs and valuation techniques used to measure fair value for both recurring and non-recurring Level 2 and Level 3 measurements.Since this new accounting standard only required additional disclosure, the adoption of the standard in the first quarter of 2010 did not impact the Company’s consolidated financial statements.Additionally, effective for interim and annual periods beginning after December 15, 2010, this standard will require additional disclosure and require an entity to present disaggregated information about activity in Level 3 fair value measurements on a gross basis, rather than one net amount. In May 2011, the Financial Accounting Standards Board (FASB) released ASU 2011-04 “Fair Value Measurement”, which amends ASC 820 “Fair Value Measurements and Disclosures”. This standard will be effective beginning in the first calendar quarter of 2012 and the Company is in the process of assessing the impact of this standard on the Company’s Consolidated Financial Statements. In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-05, Comprehensive Income: Presentation of Comprehensive Income.The ASU amends FASB Codification Topic 220, Comprehensive Income, to require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.ASU 2011-05 is effective for fiscal years, and interim periods within those fiscal years beginning after December 15, 2011, and early adoption is permitted.The adoption of this standard will not have an impact on the Company’s consolidated financial statements. 11 4.Basis of Consolidation The consolidated financial statements include the accounts of Function(x) Inc., our wholly-owned subsidiaries and our majority-owned subsidiary.All intercompany transactions and balances have been eliminated.As of March 31, 2012 the Company has reflected $215 of a non-controlling interest for the 35% owners of TIPPT Media, Inc. to reflect their share of the TIPPT Media, Inc. loss of $613.There was no non-controlling interest as of June 30, 2011. 5.Acquisitions WatchPoints Acquisition On September 29, 2011 in furtherance of its business plan, the Company, through its wholly-owned subsidiary, Project Oda, Inc., purchased certain assets of Mobile Messaging Solutions, Inc.’s Watchpoints business. The consideration for such transaction consisted of $2,500 in cash and 200,000 shares of the Company’s common stock with a fair value of $8.00 per share on the date of the transaction. The Watchpoints business is involved in developing, selling, maintaining and improving an interactive broadcast television application utilizing audio recognition technology. The assets purchased, and the related value allocated to each, include intellectual property ($4,209) and certain computer-related equipment ($11). The intellectual property included patent filings for audio verification technology and the provision of value-added programming/services based on such verification and trademarks for the “Watchpoints” name. The value allocated to the intellectual property is being amortized over the expected useful life of the Company’s software product. The Company also paid Kai Buehler, the CEO of Watchpoints, a $300 finder’s fee, which was recorded to selling, general and administrative expenses in the nine months ended March 31, 2012, and appointed him as a full-time Senior Vice President of the Company. TIPPT Media Inc. On December 23, 2011, the Company obtained a sixty-five (65%) percent ownership interest in TIPPT Media Inc., a Delaware corporation (“TIPPT”), which will sell coupons and/or discount codes on behalf of third parties by engaging individuals with a public profile to promote products via internet-based social networking and microblogging websites and other similar internet-based methods of electronic communications.In consideration for its investment in TIPPT, the Company paid $2,000 in cash, forgave the repayment of a $250 promissory note owed to the Company by TIPPT LLC, a Delaware limited liability company and the minority stockholder of TIPPT, and agreed to issue a warrant to purchase 1 million shares of the Company’s common stock at an exercise price equal to 115% of the 20-day trading average of the Company’s common stock if certain performance conditions are met within four months of the closing of the transaction. The shares of common stock exercisable under the warrant were valued at $2,378 using the Black Scholes valuation model.The value of these warrants as of March 31, 2012 is $0 (See Note #14, Subsequent Events). In connection with the transaction, the Company entered into a five-year Line of Credit Agreement, pursuant to which the Company may provide advances to TIPPT to finance its working capital obligations, in an aggregate principal amount not to exceed $20,000, with an interest rate not to exceed four percent (4%) per annum.The facility is secured by the remaining 35% of the common shares of TIPPT Media, Inc. owned by TIPPT, LLC, subject to release under certain circumstances described in the loan agreement in the event the shares are converted into common shares of FNCX.The credit facility may be drawn for approved expenses in accordance with the budget approved at the time of the commitment, as updated quarterly.In addition, the Company entered into a Stockholders Agreement with TIPPT LLC regarding, among other things, restrictions on the transfer of shares in TIPPT and the potential exchange under certain circumstances of all or a portion of the 35% interest in TIPPT held by TIPPT LLC into the Company’s common stock (See Note #14, Subsequent Events). . The Company determined that immediately before the transaction , the activities of TIPPT did not constitute a business.Therefore, the Company accounted for the TIPPT transaction as an asset acquisition in accordance with ASC 350, Intangibles – Goodwill and Other. TIPPT Purchase Price Allocation The total estimated purchase price for the TIPPT assets is composed of the following: Cash $ Forgiveness Promissory Note Fair Value of Common Stock Warrant Total Purchase Price $ The purchase price has been allocated to the assets acquired (identifiable intangible assets) as of the closing date of December 23, 2011 based on their estimated fair values. Details of the estimated fair values of assets acquired of TIPPT Media Inc. information available at the date of preparation of the financial statements are as follows: Assets acquired: Intellectual Property Contracts $ The Company has included the operating results of TIPPT Media, Inc. in its consolidated financial statements since the date of acquisition. As of March 1, 2012, the Company has written down to zero the carrying value of all the the TIPPT assets and has taken a charge which is included in selling, general, and administrative expense (see Note #14, Subsequent Events). Loyalize On December 31, 2011, in furtherance of its business plan, the Company, through a newly created wholly owned subsidiary, FN(x) I Holding Corporation,now known as Loyalize Inc (“FN(x)I” or “Loyalize”), purchased from Trusted Opinion Inc. (“Trusted Opinion”), substantially all of its assets, including certain intellectual property and other assets relating to the “Loyalize” business owned by Trusted Opinion, pursuant to an asset purchase agreement executed by the Company and FN(x) I on such date (the “Asset Purchase Agreement”) .In consideration for its purchase of the such assets, the Company agreed to pay Trusted Opinion $3,000 in cash and agreed to deliver 275,038 of the Company’s common shares as follows:65,254 shares delivered directly to Seller within three business days of delivery of the financial statements and 209,784 shares (the “Escrowed Shares”) delivered within three business days of closing to American Stock Transfer and Trust Company LLC, as escrow agent, to be held until December 31, 2012 to secure certain representations, warranties and indemnities given by Trusted Opinion under the Asset Purchase Agreement.The Company valued the 275,038 common shares as of the date of closing at $1,719 based on the $6.25 per share closing price of its common stock on the date of closing.In addition to certain minor purchase price adjustments to be made post-closing, the Company is obligated to also fund as a purchase price adjustment the difference, if any, by which $1,839 exceeds the calculated value (computed based on the average closing price of the Company’s common shares during the 20 days prior to December 31, 2012) of the 275,038 shares on December 31, 2012, either in cash or in common shares of the Company, at the Company’s option.Such additional consideration shall not be payable until claims which remain subject to determination and secured by all the Escrowed Shares are no longer outstanding.The additional consideration shall be eliminated to the extent final claims exceed the value of the shares then remaining in escrow. Loyalize Purchase Price Allocation The Company accounted for the purchase of Loyalize using the acquisition method, and accordingly the consideration paid has been allocated on a preliminary basis to the fair value of assets acquired and liabilities assumed based on management’s best estimates of fair value, taking into account all relevant information available to the time these consolidated financial statements were prepared.The Company expects that the actual amounts for each of the fair values of these assets and liabilities acquired will vary for the amounts presented below and that such variation may be significant. The total estimated purchase price is composed of the following: Cash $ Fair Value of Common Stock Fair Value of Common Stock Guarantee Total Initial Purchase Price $ Details of the estimated fair values of assets acquired and liabilities assumed from Trusted Opinion are based on information available at the date of preparation of the financial statements, and are as follows: Assets acquired: Other Receivable $ 92 Equipment 33 Intellectual Property Capitalized Software Goodwill $ Less liabilities assumed: Deferred Revenue $ ) Net assets acquired $ The actual adjustments that the Company will ultimately make in finalizing the allocation of the purchase price of Trusted Opinion to the fair value of the net assets acquired at December 31, 2011 will depend on a number of factors, including additional information available at such time. The following table presents the unaudited pro forma results of the Company for the three and nine months ended March 31, 2012 as if the Trusted Opinion acquisition occurred on July 1, 2010. These results are not intended to reflect the actual operations of the Company had the acquisition occurred on July 1, 2010. Three Months Ended March 31 Nine Months Ended March 31 Revenue $ 97 $ $
